UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FELE§Y

Lawrence V. Wilder, )
) APR 22 2019
Plaintlff, ) C|erk, U.S. District & Bankruptcy
) _ Courts for the District of Co|umbia
v. ) Civil Action No. 19-739 (UNA)
) _
J im Bridenstine et. al ., )
)
Defendants. )
f
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977). A complaint “that is excessively long, rambling, disjointed,
incoherent, or full of irrelevant and confusing material will patently fail [Rule S(a)’s] standard,

4

and so will a complaint that contains an untidy assortment of claims that are neither plainly nor

concisely stated, nor meaningfully distinguished from bold conclusions, sharp harangues and
personal comments.” Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), cyj”a' sub nom.
Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. l, 2017). The instant
complaint fits the bill.

Plaintiff resides in Wilmington, North Carolina. His prolix pleading is captioned:
“Employment Discrimination Civil Complaint, Retaliation Complaint, Motion to Appoint
Counsel, Failure to Fulfill Notification Duty Owed to Plaintiff, Failure to Protect Due Process
Property Rights, Obstruction of Justice, and Non-Exclusionary Jury Demand.” lt consists of 25
single-spaced typewritten pages and assorted attachments The list of defendants is equally
perplexing as it includes Supreme Court Justice Clarence Thomas, United States Circuit Judge
Douglas Ginsburg, U.S. Education Secretary Betsy DeVos, Labor Secretary Alexander Acosta,
Health and Human Services Secretary Alex Azar, and Attorney General William Barr. See
Compl. Caption.

Plaintiff states in the beginning of the complaint that he is suing “because of
discrimination and interstate retaliation by the defendants[.]” Compl. at 2. He further states that
“the EEOC and the agency stop[ped] the retaliation in 1998 but it still consists year to date.” Id.
Plaintiff alleges, inter alia, that he “was appointed to NASA GSFC by President Ronald Reagan
on 9/28/ 1987 the 100th birthday of the 5th Olympic IOC Chairman Life Member Avery
Brundgride birthday,” and “this fact has been the basis of multiple violations including by
Federal Judge Douglas Ginsburg and others.” Id. The complaint descends into a largely

incoherent narrative of random events spanning decades; it is simply too convoluted to provide

fair notice of a claim. Therefore, this case will be d`

Memorandum Opinion.

Date: April l 52019 /United/ States District Judge

  

. A separate orde

/@L

   

 

